NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




            United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted July 24, 2013
                                    Decided July 25, 2013

                                            Before

                              RICHARD A. POSNER, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 12‐3720

UNITED STATES OF AMERICA,                            Appeal from the United States District
     Plaintiff‐Appellee,                             Court for the Southern District of Illinois.

       v.                                            No. 3:12‐cr‐30059‐001‐DRH

RONALD WASHINGTON,                                   David R. Herndon,
    Defendant‐Appellant.                             Chief Judge.



                                          O R D E R

         Ronald Washington pleaded guilty to attempting to possess cocaine with intent to
distribute, 21 U.S.C. §§ 846, 841(a)(1), after he was caught trying to purchase 2 kilograms of
cocaine from an undercover officer. The district court sentenced him to 5 years’
imprisonment, the statutory minimum given the intended drug quantity. See id.
§ 841(b)(1)(B)(ii). Washington filed a notice of appeal, but his appointed lawyer has moved
to withdraw on the ground that the possible claims she has identified are frivolous. See
Anders v. California, 386 U.S. 738 (1967). Washington opposes counsel’s motion. See CIR. R.
51(b). We confine our review to the potential issues identified in counsel’s facially adequate
brief and Washington’s response. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir.
2002).  
No. 12‐3720                                                                                Page 2

         Counsel does not discuss the voluntariness of Washington’s guilty plea or the
adequacy of his plea colloquy because, she says, Washington told her that he does not wish
to challenge his guilty plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012);
United States v. Knox, 287 F.3d 667, 671 (7th Cir. 2002). In his Rule 51(b) response, however,
Washington asserts that his guilty plea should be set aside because, he argues, the
government violated the Speedy Trial Act by waiting too long to indict him after he was
arrested. See 18 U.S.C. § 3161(b). Yet Washington’s unconditional guilty plea waived any
challenge to nonjurisdictional defects that arose before the plea, see Tollett v. Henderson, 411
U.S. 258, 267 (1973); United States v. Combs, 657 F.3d 565, 568–69 (7th Cir. 2011), and speedy‐
trial claims are not jurisdictional, see Danks v. Davis, 355 F.3d 1005, 1008 (7th Cir. 2004);
United States v. Jackson, 697 F.3d 1141, 1144 (9th Cir. 2012); Parisi v. United States, 529 F.3d
134, 138 (2d Cir. 2008); Washington v. Sobina, 475 F.3d 162, 165–66 (3d Cir. 2007). Moreover,
Washington never challenged the timeliness of his indictment in the district court. See
United States v. Hines, 694 F.3d 112, 117–20 (D.C. Cir. 2012) (holding that defendant waives
statutory claim arising from delay between arrest and indictment if motion to dismiss is not
filed before trial or guilty plea); United States v. Spagnuolo, 469 F.3d 39, 43–45 (1st Cir. 2006)
(same); United States v. Gamboa, 439 F.3d 796, 803–04 (8th Cir. 2006); United States v. Pollock,
726 F.2d 1456, 1464 (9th Cir. 1984). Washington does not otherwise propose a basis for
challenging his guilty plea, and, in any event, we have reviewed the plea colloquy and
determined that the district judge substantially complied with Federal Rule of Criminal
Procedure 11(b). See Konczak, 683 F.3d at 349; United States v. Blalock, 321 F.3d 686, 688–89
(7th Cir. 2003).

       Counsel does discuss whether Washington could challenge the reasonableness of his
prison sentence, but that question is foreclosed because as part of his plea agreement
Washington unambiguously waived his right to contest any aspect of a sentence within the
guidelines range as calculated by the district court. See United States v. Aslan, 644 F.3d 526,
534 (7th Cir. 2011); United States v. Chapa, 602 F.3d 865, 868 (7th Cir. 2010). Since
Washington’s prison term falls within the calculated (indeed, the stipulated) range, the
waiver would prevent him from challenging his sentence on appeal. 

        Counsel also considers whether Washington could challenge the quality of her
representation in the district court, but properly recognizes that she cannot be expected to
challenge her own performance. See United States v. Rezin, 322 F.3d 443, 445 (7th Cir. 2003);
United States v. Martinez, 169 F.3d 1049, 1052 (7th Cir. 1999). In any event, a claim of
ineffective assistance is best raised in a collateral attack where the record can be developed.
See Massaro v. United States, 538 U.S. 500, 504–05 (2003); United States v. Harris, 394 F.3d 543,
557–58 (7th Cir. 2005).

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.